                                                                    USDC SDNY
         Case 1:18-cv-12131-LGS Document 32 Filed 03/19/19 Page 1 of 2
                                         U.S. Department of JusticeDOCUMENT
[Type text]                                                         ELECTRONICALLY FILED
                                         United States Attorney     DOC #:
                                                                    DATE FILED: 3/18/2019
                                         Southern District of New York
                                                   86 Chambers Street
                                                   New York, New York 10007


                                                    March 15, 2019

BY ECF
Hon. Lorna G. Schofield
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    American Civil Liberties Union et al. v. Office of the Director of National
              Intelligence, et al., 18 Civ. 12131 (LGS)

Dear Judge Schofield:

        Pursuant the Court’s order of February 13, 2019 [Docket No. 29], I write respectfully to
provide a proposed schedule on behalf of defendants Office of the Director of National
Intelligence, National Security Agency, Central Intelligence Agency, and Department of Justice
(together the “Agencies”) for the next steps in the above-referenced Freedom of Information Act
(“FOIA”) action. Furthermore, the Agencies respectfully request a two-week extension nunc pro
tunc for filing their answer in this case, to which plaintiffs consent.

        The Agencies are currently conducting their searches for the documents requested in
plaintiffs’ FOIA requests. They expect to complete their searches by the end of March. After
the conclusion of the searches, once the volume and nature of responsive material is determined,
the Agencies intend to promptly propose a processing schedule for these materials, which will
likely be complicated due to the need for inter-agency consultations and because many of the
responsive materials are classified. The Agencies thus propose that the parties submit an agreed
processing schedule to the Court (or, if they cannot agree, their respective proposals) no later
than April 15. In their separate letter, plaintiffs suggest that the parties submit a proposed
processing schedule to the Court by March 26, which is several days before the Agencies will
have completed their searches, let alone have had an opportunity to review the responsive
documents to make a preliminary determination as to how long their processing will take.
Requiring the Agencies to estimate their processing schedules before their document searches are
complete will only result in overcautious (i.e., longer) estimates due to the uncertainties
associated with the not-yet-complete searches. Moreover, plaintiffs’ proposed schedule would
not leave sufficient time for discussions among the parties towards agreeing on a processing
schedule. The Government thus respectfully submits that there is no basis for plaintiffs’
proposed schedule.
            Case 1:18-cv-12131-LGS Document 32 Filed 03/19/19 Page 2 of 2
                                                                                                     Page 2


         With regard to the answer in this case, which was due earlier this week, on March 12, 1
 the undersigned counsel apologizes to the Court and the plaintiffs for missing this deadline due
 to a miscalendaring, and respectfully requests a two-week nunc pro tunc extension—to March
 26—to file the answer. Plaintiffs have indicated that they agree to this request.

        I thank the Court for its consideration of these matters, and will be available to discuss
 them at the upcoming conference in this case, which is scheduled for March 19, at 10:30 a.m.

                                               Respectfully,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By: __s/Jean-David Barnea_________
                                             JEAN-DAVID BARNEA
                                             Assistant United States Attorney
                                             Telephone: (212) 637-2679
                                             Email: Jean-David.Barnea@usdoj.gov

 cc:   Counsel for plaintiff (by ECF)

Application GRANTED. This application is untimely. Nevertheless, the deadline for Defendants to answer
or otherwise respond to the Complaint is hereby extended to March 26, 2019. By April 15, 2019, the
parties shall file on ECF their joint processing schedule. The conference scheduled for March 19, 2019, is
hereby canceled.
Dated: March 18, 2019
        New York, New York




        1
          Plaintiffs’ initial complaint was filed on December 21, 2018, Dkt. No. 1, and received
 by the U.S. Attorney’s Office on January 4, 2019; their amended complaint was filed on January
 14, 2019, Dkt. No. 17, and received by the U.S. Attorney’s Office on January 22, 2019. Pursuant
 to 5 U.S.C. § 552(a)(4)(C), government agencies must respond to FOIA complaints within 30
 days after service of the complaint. According to Federal Rule of Civil Procedure 15(a)(3), the
 time to respond to an amended complaint is fourteen days from the service of the amended
 complaint or within the deadline for responding to the original complaint, whichever is later.
 Thus, the Agencies’ answer to the amended complaint was originally due on February 5, 2019
 (14 days after service of the amended complaint). However, due to the lapse of congressional
 funding for the Department of Justice, Dkt. No. 25, this deadline was extended by 35 days, to
 March 12, 2019.
